PD-0542-15
                                     PD-0542-15                                                  COURT OF CRIMINAL APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                 Transmitted 5/6/2015 3:07:00 PM
 May 8, 2015                                                                                      Accepted 5/8/2015 10:11:30 AM
                                                                                                                  ABEL ACOSTA
                                  NO. _________________                                                                   CLERK



                  TO THE COURT OF CRIMINAL APPEALS

                              OF THE STATE OF TEXAS

LEAVELLE FRANKLIN,                                                                             PETITIONER

VS.

THE STATE OF TEXAS,                                                                            RESPONDENT


            PETITIONER’S MOTION FOR EXTENSION OF TIME
            TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Pursuant to Texas Rules of Appellate Procedure 68.2(c) and 10.5(b), COMES

NOW the Petitioner, LEAVELLE FRANKLIN, by and through counsel of record,

Jason Horton, and files this Motion for Extension of Time to File Petition for

Discretionary Review.

                                                       I.

        Petitioner intends to seek discretionary review from the Texas Sixth Court of

Appeals’ March 10, 2015, decision in Leavelle Franklin v. State of Texas, No. 06-14-

00047-CR. Petitioner filed a motion for rehearing that was overruled on April 7,

2015.

                                     Leavelle Franklin vs. The State of Texas
                      Motion for Extension of Time to File Petition for Discretionary Review
                                                  Page 1 of 8
                                                        II.

        Petitioner’s Petition for Discretionary Review is due on May 7, 2015.

                                                       III.

        Petitioner has neither sought nor obtained any prior extensions in this case.

                                                       IV.

        Petitioner requests additional time to (1) review the record for all possible

grounds for review, and (2) prepare Petitioner’s Petition for Discretionary Review.

Petitioner’s counsel’s trial and appellate caseload and schedule have prevented said

attorney from being able to devote the necessary time to complete and file Petitioner’s

Petition. Said caseload and schedule includes, but is not limited to, the following

since the Texas Sixth Court of Appeals issued its decision overruling Petitioner’s

Motion for Rehearing:

        ■ Preparation for and attendance at status hearing in State of Arkansas v.

Joshua Mooney, pending in the Circuit Court of Miller County, Arkansas, on April 7,

2015;

        ■ Preparation for and attendance at bond returnable hearing in State of

Arkansas v. Heath Vinyard, pending in the Circuit Court of Miller County, Arkansas,

on April 7, 2015;



                                      Leavelle Franklin vs. The State of Texas
                       Motion for Extension of Time to File Petition for Discretionary Review
                                                   Page 2 of 8
      ■ Preparation for and attendance at change of plea hearing and pre-sentence

interview in United States v. Patrick James, pending in the United States District

Court for the Eastern District of Texas, on April 7, 2015;

      ■     Preparation for and attendance at client consult at client’s home in

Smackover, Arkansas, in United States v. Clarisse Carey, pending in the United States

District Court for the Western District of Arkansas, on April 9, 2015;

      ■ Preparation for and attendance at polygraph examination in Dallas, Texas

relating to State of Texas v. James Vowell, pending in the 102nd District Court of

Bowie County, Texas, on April 10, 2015;

      ■ Preparation for and attendance at client consult at the Titus County Jail in

Mt. Pleasant, Texas, in United States v. Raul Saucedo, pending in the United States

District Court for the Eastern District of Texas, on April 13, 2015;

      ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Christopher Adam Phillips, pending in the Circuit Court of Miller County, Arkansas,

on April 14, 2015;

      ■ Preparation for and attendance at arraignment in State of Arkansas v. Jeffrey

David Shelton, pending in the Circuit Court of Howard County, Arkansas, on April

15, 2015;



                                     Leavelle Franklin vs. The State of Texas
                      Motion for Extension of Time to File Petition for Discretionary Review
                                                  Page 3 of 8
        ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Adam Kidd, pending in the Circuit Court of Hempstead County, Arkansas, on April

16, 2015;

        ■ Preparation for and attendance at bond reduction hearing in State of Arkansas

v. Juan Perez, pending in the Circuit Court of Miller County, Arkansas, on April 16,

2015;

        ■ Preparation for and attendance at trial in State of Arkansas v. William Hames,

pending in the District Court of Miller County, Arkansas, on April 20, 2015;

        ■ Preparation for and attendance at bond returnable hearing in State of

Arkansas v. Jared Harper, pending in the Circuit Court of Miller County, Arkansas,

on April 21, 2015;

        ■ Preparation for and attendance criminal status docket in the Circuit Court of

Miller County, Arkansas, on April 21, 2015 (full day);

        ■ Petitioner’s Counsel was out of the county from April 22-27, 2015;

        ■ Preparation for and attendance at pre-indictment hearing in State of Texas v.

Demarcus James, pending in the 202nd District Court of Bowie County, Arkansas, on

April 29, 2015;




                                      Leavelle Franklin vs. The State of Texas
                       Motion for Extension of Time to File Petition for Discretionary Review
                                                   Page 4 of 8
        ■ Preparation for and attendance at sentencing hearing in State of Arkansas v.

Adam Kidd, pending in the Circuit Court of Hempstead County, Arkansas, on April

30, 2015;

        ■ Preparation for and attendance at sentencing hearing in United States v.

Dimetrice Daniels, pending in the United States District Court for the Eastern District

of Texas, on April 30, 2015;

        ■ Preparation for and attendance at arraignment in United States v. Jose Rojas-

Sanchez, pending in the United States District Court for the Western District of

Arkansas, on May 4, 2015;

        ■ Preparation for and attendance at pre-indictment hearing in State of Texas v.

Lisa Phillips, pending in the 5th District Court of Bowie County, Texas, on May 4,

2015;

        ■ Preparation for and attendance at pre-indictment hearing in State of Texas v.

Levi Hughes, pending in the 5th District Court of Bowie County, Texas, on May 4,

2015;

        ■ Preparation for and attendance at status hearing in State of Texas v. Stacey

Huddleston, pending in the 5th District Court of Bowie County, Texas, on May 4,

2015;



                                      Leavelle Franklin vs. The State of Texas
                       Motion for Extension of Time to File Petition for Discretionary Review
                                                   Page 5 of 8
        ■ Preparation for and attendance at criminal pretrial docket in the Circuit Court

of Miller County, Arkansas, on May 5, 2015 (full day);

        ■ Preparation for and attendance at plea and sentencing in State of Arkansas v.

Joshua Parks, pending in the Circuit Court of Miller County, Arkansas, on May 5,

2015;

        ■ Preparation for and attendance at juvenile criminal docket in the Circuit

Court of Miller County, Arkansas – Juvenile Division, on May 6, 2015;

        ■ Preparation for and attendance at State Bar of of Texas Grievance Committee

panel hearing on May 6, 2015; and

        ■ Preparation for and attendance at hearing in D.E. Adams, et al. vs. Union

Pacific Corporation, et al, pending in the Circuit Court of Miller County, Arkansas,

on May 7, 2015.

                                                       VI.

        This motion is made in good faith and not for purposes of delay.

                                                      VII.

        Without additional time, Petitioner will be denied effective assistance of

counsel, to which he is entitled.




                                      Leavelle Franklin vs. The State of Texas
                       Motion for Extension of Time to File Petition for Discretionary Review
                                                   Page 6 of 8
      WHEREFORE, LEAVELLE FRANKLIN requests that the deadline for the

filing of his Petition be extended sixty (60) days, and for any such other relief to

which he may be entitled.

                                                             Respectfully submitted,

                                                             JASON HORTON LAW FIRM
                                                             114 West Broad Street
                                                             Texarkana, Texas 75501
                                                             Mail to:
                                                             P.O. Box 1596
                                                             Texarkana, Texas 75504
                                                             T- (903) 792-2000
                                                             F- (903) 792-2100
                                                             www.jasonhortonlaw.com

                                                  BY: /s/ Jason Horton
                                                      Jason Horton
                                                      jason@jasonhortonlaw.com
                                                      Texas Bar Number 24041130

                                                             ATTORNEY FOR APPELLANT




                                    Leavelle Franklin vs. The State of Texas
                     Motion for Extension of Time to File Petition for Discretionary Review
                                                 Page 7 of 8
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing has been
forwarded to the following listed persons this 6th day of May, 2015:


      Mr. Jerry Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      601 Main Street
      Texarkana, Texas 75501

      State Prosecuting Attorney
      P.O. box 13046
      Austin, Texas 78711



                                                                        /s/ Jason Horton
                                                                        Jason Horton




                                    Leavelle Franklin vs. The State of Texas
                     Motion for Extension of Time to File Petition for Discretionary Review
                                                 Page 8 of 8